Case 2:19-cv-08725-JMV-JAD Document 17 Filed 02/12/20 Page 1 of 2 PagelD: 547

Rule 4 Waiver of the Service of Summons.
Zelma v Penn LLC et als; Case No.: 2:19-cv-08725-]IMV-JAD
To Plaintiff Richard M. Zelma, pro se:

I have received your request to waive service of a summons in this action along with a copy of the
complaint, two copies of this waiver form. I will email one signed copy to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this
case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the
court's jurisdiction, and the venue of the action, but that I waive any objections to the absence of a
summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under
Rule 12 within 60 days from February 6, 2020, the date when this request was sent (or 90 days if

 

 

(Signature of torney or unrepresented party)

Stefani "C Se \nwasdz, Esq.

(Printed name)

Weiner Law Groje, LLP
SAA Pal siearns Load, Race \epany , NS o7VosS

(Address)

Sschwart? @ wens law

 

(E-mail address}

ANZ-HoSZ- 1100

(Telephone number)

 

 

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving
unnecessary expenses of serving a summons and complaint. A defendant who is located in the United
States and who fails to return a signed waiver of service requested by a plaintiff located in the United

States will be required to pay the expenses of service, unless the defendant shows good cause for the
failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an

improper venue, or that the court has no jurisdiction over this matter or over the defendant or the
defendant's property.
Case 2:19-cv-08725-JMV-JAD Document17 Filed 02/12/20 Page 2 of 2 PagelD: 548

If the waiver is signed and returned, you can still make these and al! other defenses and objections,
but you cannot object to the absence of a summons or of service.

H you walve service, then you must, within the time specified on the waiver form, serve an answer or
a motion under Rule 12 on the plaintiff and file a copy with the court. By signing and returning the
waiver form, you are allowed more time to respond than if a summons had been served.
